DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “wherein the core member has a larger outer diameter than the plunger.”  The core member is ref. no. 55 and the plunger is ref. no. 22.  The recitation is unclear as there are plural diameters of the plunger and when comparing outer diameters, the outer diameter of the plunger is larger than the outer diameter of the core member. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Asher et alia (US Patent Number 6,702,252), hereinafter “Ben-Asher” in view of Brown (US Patent Number 3,295,079).
Re claim 1, Ben-Asher discloses an electromagnetic valve comprising: a solenoid including: a plunger (16, 20) movably supported along an axial direction; and a coil (12) generating a magnetic force with energization to move the plunger in the axial direction; a flow path member (2) including: a fluid passage flow path having a first flow path (4), a second flow path (6), and a relay flow path (unnumbered area that contains valve 24) disposed between the first flow path and the second flow path to allow the first flow path to communicate with the second flow path (see Figs. 1 or 2); and a valve element housing portion (2) having a tubular space communicating with the relay flow path, the flow path member being coupled to the solenoid (see Figs. 1 or 2); and a valve element (see Figs. 8-10) disposed in the valve element housing portion and movable along the axial direction together with the plunger, the valve element including: a body part (24) in a tubular shape that is provided on one axial end side with a wall portion closing the body part and on another axial side with an opening; a valve part (36) that is fixed to one axial side of the wall portion and that opens and closes the relay flow path as the plunger moves; and a core member (22) in a columnar shape that is disposed movably along the axial direction inside the body part and that is in contact with the wall portion on the one axial side, and is in contact with the plunger on the other axial side (see Figs. 8-10).  Ben-Asher does not show all the details of the solenoid.  So, Ben-Asher is silent as to the bobbin.
Brown discloses a similar electromagnetic valve comprising: a solenoid including: a bobbin (64, 24) in a tubular shape (24) provided with a through-hole passing through the bobbin along an axial direction; a plunger (40) inserted in the through-hole and movably supported along the axial direction; and a coil (72) wound around an outer peripheral portion of the bobbin and generating a magnetic force with energization to move the plunger in the axial direction; a flow path member (10) including: a fluid passage flow path having a first flow path (11), a second flow path (12), and a relay flow path disposed between the first flow path and the second flow path to allow the first flow path to communicate with the second flow path; and a valve element housing portion having a tubular space (14) communicating with the relay flow path, the flow path member being coupled to the solenoid (see Fig. 1); and a valve element (42, 43) disposed in the valve element housing portion and movable along the axial direction together with the plunger.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the bobbin of Brown with the electromagnetic valve of Ben-Asher in order to provide structure to mount the coil upon and provide a guide for the plunger as taught by Brown.
Re claim 2, the modified Ben-Asher discloses the electromagnetic valve according to claim 1, wherein when the valve part closes the relay flow path, the core member transmits pressing force from the plunger to the valve unit using the wall portion (see Ben-Asher, Fig. 8). 
Re claim 3, the modified Ben-Asher discloses the electromagnetic valve according to claim 1, wherein the body part and the core member are in a relationship of a clearance fit (see Ben-Asher, Figs. 8-10). 
Re claim 4, the modified Ben-Asher discloses the electromagnetic valve according to claim 1, wherein the core member has a larger outer diameter than the plunger (Ben-Asher seems to meet the limitation in the same manner that applicant has support for the limitation in that the core (22) has a larger diameter than the outer diameter of (20) of a portion of the plunger but not of the entire plunger (at ref. no. 16), which is similar to the core of applicant (55) having a larger diameter than a portion of the plunger (at 221) but not of the entire plunger (at 222, 22)). 
Re claim 5, the modified Ben-Asher discloses the electromagnetic valve according to claim 1.  The references are silent as to specific materials, but the cross hatchings seem to be indicative of the core being metal.  The examiner takes official notice that making the body part of resin and the core member of metal is old and well known in the art for reasons that are old and well known in the art.
Re claim 6, the modified Ben-Asher discloses the electromagnetic valve according to claim 1, wherein the valve element housing portion includes an inner peripheral portion provided with a reduced diameter portion (at ref. no. 14 in Brown) having an inner diameter reduced on the one axial side (i.e., the lower portion of ref. no. 14) and an increased diameter portion (at ref. no. 20 where o-ring 26 is) having an inner diameter increased on the other axial side (i.e. higher with respect to the lower portion as shown in Brown, Fig. 1). 

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753